DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 1-3, 30, 37, 38 and 40-30 in the reply filed on 11/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 1-3, 30, 37, 38 and 40-50 are pending and presented for examination. Claims 4-20, 31-36, 39 and 51-53 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 and 07/07/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-3, 30, 37, 38 and 40-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a compound of formula (IIa): 
                          
    PNG
    media_image1.png
    131
    366
    media_image1.png
    Greyscale

with variable of D and E optionally substituted
Examiner notes that the broad definition of optionally containing various combinations of the variables associated with compound of formula (IIa) would be structurally different and thus the structures of these variable substituents are infinite. 

Specific compounds are found in the specification as preferred compounds of formula (II) are in pages 63, 152 and 153.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of molecules of formula (IIa) that can be used as diagnostic composition for diagnosing a disorder or abnormality associates with alpha-synuclein aggregates.

Structure/Function Correlation: The specification does not describe a correlation between the structure of molecules of formula (IIa) and those that are functionally compatible with a diagnostic composition, from those molecules of formula (IIa) that are simply deemed to be molecules of formula (IIa) merely by a structural comparison of the formula of claim 1
Accordingly, one of ordinary skill in the art would assume that any of the infinite potential molecules of formula (IIa) would be useful in the claimed diagnostic composition. There are certainly potential structures that would meet the structural criteria of the formula but would not be suitable, e.g., detectably labeled compounds which include a radioisotope, a positron emitter, or a gamma emitter. The skilled artisan cannot extrapolate from merely one type of molecule, formula (IIa), as imaging agents for alpha-synuclein aggregates.
Therefore, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, namely molecules of formula (IIa) that are further suitable for inclusion in a stabilized glucagon 
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention beyond those of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 42-44, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, recites the limitation “wherein  
    PNG
    media_image2.png
    63
    132
    media_image2.png
    Greyscale
 is selected from the group consisting of 
    PNG
    media_image3.png
    102
    97
    media_image3.png
    Greyscale
, “ is indefinite because the pyridine is only one 
Claim 2 recites the limitation “wherein the compound is detectably labeled”. This limitation is already present in the claim 1 and fails to further limit the subject matter of the claim upon which it depends.
Claim 42 recites the limitation “wherein  
    PNG
    media_image2.png
    63
    132
    media_image2.png
    Greyscale
 is selected from the group consisting of 
    PNG
    media_image3.png
    102
    97
    media_image3.png
    Greyscale
, “ is indefinite because the pyridine is only one heterocyclic ring present and does not contain additional heterocyclic rings or other functional moieties to select from. Clarification and/or amendment is required.
Claim 43 recites the limitation "compound according to claim 1, wherein V2 is S" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the claim 1 is drawn to a compound of formula (IIa) and does not contain V2. Clarification and/or amendment is required.
Claim 44 recites the limitation "compound according to claim 1, wherein Z2 is N" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the claim 1 is drawn to a compound of formula (IIa) and does not contain Z2. Clarification and/or amendment is required.
Claims 49 and 50 recites the limitation "the method according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the claim 1 is drawn 


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618